 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAMADY B. CISSE,                                    Case No.: 19cv2163-GPC(MSB)
12                                      Plaintiff,
                                                         ORDER SUA SPONTE REMANDING
13   v.                                                  CASE TO STATE COURT
14   17161 ALVA ROAD OWNERS
     ASSOCIATION, a nonprofit mutual
15
     benefit corporation, COMMUNITY
16   LEGAL ADVISORS, INC., a California
     corporation, AUDREY C. SMITH, an
17
     individual; and DOES 1 through 100,
18   inclusive,
19                                   Defendants.
20
21         The case was filed in the San Diego Superior Court on November 28, 2018 with an
22   amended complaint filed on October 8, 2019. (Dkt. Nos. 1, 1-2 Compl.) On November
23   12, 2019, Defendant Community Legal Advisors, Inc., filed a notice of removal alleging
24   that the Court has subject matter jurisdiction pursuant to federal question jurisdiction, 28
25   U.S.C. § 1331. (Dkt. No. 1.)
26
27
28

                                                     1
                                                                                 19cv2163-GPC(MSB)
 1         The state court first amended complaint alleges causes of action to quiet title to
 2   real property, wrongful foreclosure and violation of U.S. bankruptcy automatic stay, 11
 3   U.S.C. § 362(a). (Dkt. No. 1-2 at 10.) In its notice of removal, Defendant relies on
 4   Williams v. PFK Funding Servs., Inc., Case NO. C18-48 RSM, 2018 WL 3328398, at * 3
 5   (W.D. Wash. 2018) to support the Court’s subject matter jurisdiction. However, in
 6   Williams, the Court did not specifically hold that it had jurisdiction over violations of the
 7   bankruptcy automatic stay but its ruling was influenced by other non-bankruptcy related
 8   claims that were subject to the court’s subject matter jurisdiction. Id.
 9         In fact, many district courts have held that a claim for violation of a bankruptcy
10   automatic stay under 11 U.S.C. § 362 does not provide a district court with subject matter
11   jurisdiction. Federal courts have subject matter jurisdiction over “all civil actions arising
12   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
13   However, “[a] Federal District Court does not have original jurisdiction over bankruptcy
14   matters.” Park v. Nat’l City Bank of Indiana, Case No. CV 14-1354 SJO(PJWx), 2014
15   WL 12564360, at *1 (C.D. Cal. Mar. 19, 2014) (quoting Radke v. Holbrook, No. CV 09-
16   01355 GAF, 2010 WL 9010982, at *7 (C.D. Cal. May 11, 2010) (citations omitted)).
17   Instead, the district court has jurisdiction over an appeal of a final judgment or order of
18   the bankruptcy court. See 28 U.S.C. § 158(a)(1) and (3). A claim for violation of the
19   automatic stay “must be brought in the bankruptcy court, rather than in the district court,
20   which only has appellate jurisdiction over bankruptcy case.” Eastern Equipment and
21   Servs. Corp. v. Factory Point Nat’l Bank, Bennington, 236 F.3d 117, 121 (2d Cir. 2001);
22   see e.g., MSR Exploration, Ltd. v. Meridian Oil, Inc., 74 F.3d 914, 916 (9th Cir. 1996)
23   (claim arising from bankruptcy proceeding must be “brought in the bankruptcy court
24   itself, and not as a separate action in the district court”); see also Radke, 2010 WL
25   9010982, at *7 (“Plaintiff's allegations concerning the violation of the automatic stay in a
26   bankruptcy proceeding must be raised in the Bankruptcy Court. . . A Federal District
27   Court does not have original jurisdiction over bankruptcy matters.”); Guancione v.
28   Wachovia Mortg. Corp., No. 5:10–CV–3166 JF (HRL), 2010 WL 2991728, at *3 (N.D.

                                                   2
                                                                                  19cv2163-GPC(MSB)
 1   Cal. July 28, 2010) (“to the extent that Plaintiff could establish a violation of the
 2   automatic stay, their remedy lies within the jurisdiction of the bankruptcy court”);
 3   Zimmerman v. Bellows, 988 F. Supp. 2d 1026, 1034 (D. Minn. 2013) (“Count V alleges
 4   that Defendants violated the automatic stay, for which Zimmerman seeks relief under 11
 5   U.S.C. § 362(k). Though no party has raised the issue, the Court determines that it lacks
 6   jurisdiction to consider this claim.”); Heghmann v. Town of Rye, 326 F. Supp. 2d 227,
 7   232–33 (D.N.H. 2004) (“Defendants argue that this court lacks subject matter jurisdiction
 8   over plaintiff's claims arising under 11 U.S.C. § 362(h) for willful violation of the
 9   automatic stay because all such claims must be brought in the bankruptcy court. The
10   weight of the authority supports the defendants' argument.”).
11      Accordingly, because the claim for violation of U.S. bankruptcy automatic stay, 11
12   U.S.C. § 362(a) does not support this Court’s jurisdiction, the Court sua sponte
13   REMANDS the case to state court for lack of subject matter jurisdiction.
14      IT IS SO ORDERED.
15   Dated: November 18, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                   19cv2163-GPC(MSB)
